NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

BLACK POINT ASSETS, INC., as trustee        )
of the 5224 58th Terrace East Land          )
Trust dated October 5, 2012,                )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-1063
                                            )
FEDERAL NATIONAL MORTGAGE                   )
ASSOCIATION,                                )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 22, 2019.

Appeal from the Circuit Court for Manatee
County; Brian Iten, Judge

Mark P. Stopa of Stopa Law Firm, LLC,
Tampa (withdrew after briefing), and
Latasha Scott of Lord Scott, PLLC,
Tampa (withdrew after briefing), for
Appellant.

Robert R. Edwards of Choice Legal Group,
P.A., Fort Lauderdale, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and LUCAS, JJ., Concur.